              Case 1:18-cv-11414-AKH Document 52 Filed 07/03/19 Page
                                                                 Page1 1ofof4 4
                Case 1:18-cv-11414-AKH Document 51 Filed 07/02/19




UNITED STATES DISTRIC T COURT
SOUTHE RN DISTRIC T OF NEW YORK


JANE DOE,
                                                                                                                                        STIPULATION AND
                                                                                                             Plaintiff,                 ORDER OF
                                                                                                                                        SETTLEMENT AND
                                                                                                                                        DISCONTINUANCE
                                 -against-
      .
THE CITY OF NEW YORK; NEW YORK CITY POLICE                                                                                               18-cv-11414 (AKH)(H P)
DEPART MENT ("NYPD" ) OFFICER KATHER INE PAEZ;
NYPD OFFICER "JOHN" SWIFT (SHIELD # 10566);
NYPD OFFICER "JOHN" CASTILL O; NYPD OFFICER
"JOHN" STALIKA S; NYPD SERGEA NT "JOHN" COCA;
AND NYPD OFFICER S JOHN DOES #1-10,

                                                                                                       Defendants.
                                                                                                            ' ....... ,_,.....,._ K
--...-_.......... _______..,.............. _• ..,_.. ________ ~ -........ . ,. ,.... .,.........--...______ _



                               WHEREAS plaintiff Jane Doe commenc ed this action by filing a complaint on or

about Decembe r 6, 2018, alleging that defendants violated plaintiffs federal civil rights and New

York law;

                               WHEREAS ~efendants have denied any and all liability or wrongdoin g arising

out of plaintiff's allegations, and nothing in this stipulation shall be deemed an admission of any

fault or liability by any defendant;

                               WHEREAS the parties now desire to resolve the issues raised in this litigation,

without further proceedin gs and without admitting any fault or liability; and

                               WHEREAS plaintiff has authorized her counsel to settle this matter on the terms

set forth below;

                               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersign ed
                        {G~s~-~ sn~;                                                                                                     -nc SDNY
                                                                                                                                      ·, :r ["'\!ENT
                               DOCUMENT
                               ELECTR O NI CALLY FILED                                                                          : LECTRO NICALL Y FILED
                                                                                                                                1 )0C#:
                               DOC#: _ _ _ _ _ __
                          1    DATE FILED: _ _ _ __                                                                             :1ATE FILED:
                           '
      Case 1:18-cv-11414-AKH Document 52 Filed 07/03/19 Page 2 of 4
       Case 1:18-cv-11414-AKH Document 51 Filed 07/02/19 Page 2 of 4




               1.     The above-referenced action is dismissed with prejudice and without

costs, expenses, or attorneys' fees except as specified in paragraph "2" below.

               2.      Defendant City of New York hereby agrees to pay plaintiff Jane Doe the

sum of SIX HUNDRED TEN THOUSAND DOLLARS AND ZERO CENTS ($610,000.00) in

full satisfaction of all claims that were or could have been raised in this action, including claims

for costs, expenses and attorneys' fees incurred in connection with this action. The check shall

be mailed to plaintiff's counsel, Katherine Rosenfeld, at Emery Celli Brinckerhoff & Abady
                                    th
LLP, located at 600 Fifth Avenue, 10 Floor, New York, New York 10020.

               3.      In consideration for the payment of the sums set forth in paragraph "2",

plaintiff agrees to dismissal of all the claims against defendants and to release defendants City of

New York, Police Officer (P.O.) Katherine Paez; P.O. Ryan Swift (sued as "NYPD Officer

'John' Swift"); P.O. Alejandriana Castillo (sued as "NYPD Officer 'John' Castillo"), P.O. James

Stalikas (sued as "NYPD Officer 'John' Stalikas"); Sergeant Claudio Coca (sued as "NYPD

Sergeant 'John' Coca"); their successors or assigns; and all past and present officials, employees,

representatives, and agents of the City of New York, the New York City Police Department, or

any entity represented by the Office of the Corporation Counsel, from any and all liability,

claims, or rights of action, from the beginning of the world to the date on the General Release in

this action, whether known or unknown, that plaintiff raised or could have raised in the

Complaint in this action, including all claims for costs, expenses and fees incurred in connection

with this action.

                4.     Plaintiff shall be responsible for the payment of any federal, state and/or

local taxes on the payment specified in paragraph "2" above.




                                                  2
      Case 1:18-cv-11414-AKH Document 52 Filed07/02/1
                                               07/03/19  Page3 3ofof4 4
                                                      9 Page
       Case 1:18-cv-11414-AKH Documeht 51 Filed




               5.      Plaintif f shall execute and deliver to the City of New York's undersigned

                                                                                 limitation, (i)
attorney all docume nts necessa ry to effect this settlement, including, without
                                                                          te W-9. Plaintif f shall
releases based on the terms of paragraph "2" and "3", and (ii) a substitu
                                                                             York's undersigned
also execute and deliver an Affidav it of Status of Liens to the City of New
                                                                             ned on delivery of all
attorney. The paymen t set forth in paragraph "2" is subject to and conditio

such documents to the City ofNew York's undersi gned attorney.

               6.      Nothing contained in this Stipulat ion and Order of Settlement and

                                                                           defendants that they
Discontinuance ("Stipu lation") shall be deemed to be an admissi on by the
                                                                            other person or entity,
have in any manner or way violated plaintif fs rights, or the rights of any
                                                                                the United States, the
as defined in the constitu tions, statutes, ordinances, rules or regulations of
                                                                          ons of any department
State of New York, or the City of New York or any other rules or regulati
                                                                                ble in, nor is it
or subdivi sion of the City of New York. This Stipulat ion shall not be admissi
                                                                                the terms of this
related to, any other litigatio n or settlement negotiations, except to enforce

Stipulation.

                7.      Nothing contain ed in this Stipulat ion shall be deemed to constitute a

policy or practice of the City of New York or any agency thereof

                8.      This Stipulat ion contains all the terms and conditions agreed upon by the
                                                                                agreement entered
parties hereto, and no oral agreem ent entered into at any time nor any written
                                                                        matter of the instant
into prior to the executi on of this Stipulation regardin g the subject
                                                                           vary the terms and
proceed ing shall be deemed to exist, or to bind the parties hereto, or to

conditio ns contain ed herein.

Dated: New York, New York
         Jvt..Y I          , 2019




                                                   3
    Case 1:18-cv-11414-AKH Document 52 Filed 07/03/19 Page 4 of 4
     Case 1:18-cv-11414-AKH Document 51 Filed 07/02/19 Page 4 of 4




EMERY CELLI BRINCKERHOFF           ZACHARYW. CARTER
&ABADYLLP                          Corporation Counsel of the
                                   City of New York
                                   Attorney for Defendants
                                   100 Church Street
                                   New York, New York 10007
                                   (212) 356-0871/0893
                                   mtoews@law.n)".c.gov
                                   •:2unyc�


                                   MarkToews j
                                   Carolyn Kruk
                                   Assistant Corporation Counsel




HON. ALVINK. HELLERSTEIN
U.S.D.J.
7/3/2019




                                  4
